Title: From Alexander Hamilton to John H. Buell, 30 November 1799
From: Hamilton, Alexander
To: Buell, John H.


          
            Sir,
            NY. Nor. 30th. 99
          
          Col. Stevens informs me that the clothing for your detachment except coats and vests was put on board  an Albany sloop on the ——— of ———, that it was directed to the care of Doctor Henshaw who was advised on the receipt of it to have it forwarded to Elisha Paine Esqr of Bennington, with directions and to request, that Gentleman to cause it to be immediately delivered to you—The coats and vests are now completed, and will be forwarded without delay.
          With great con
          Major Bewell—
        